Citation Nr: 0012449	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-45 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back as a result of Department 
of Veterans Affairs hospitalization and treatment from 1990 
to 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from November 1965 to 
November 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Detroit Regional Office (RO) that 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the back as a result of 
VA hospitalization and treatment from 1990 to 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Injury or aggravation of an injury due to VA 
hospitalization or treatment resulting in additional back 
disability is not demonstrated.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151 for additional disability of the back as a 
result of VA hospitalization and treatment from 1990 to 1995 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the back as the result of VA hospitalization 
and treatment from 1990 to 1995.  He asserts, in essence, 
that VA's failure to properly diagnose and treat his back 
condition at an earlier time resulted in additional 
disability of his back.

Factual Background

A private medical record in January 1990 reveals the 
veteran's complaints of decreased strength in his lower 
extremities, numbness and tingling, and some low back 
discomfort, not too significant in nature.  The veteran 
presented a history of increased trouble with his legs over 
the past four years, including tripping over objects.  A 
diagnosis of probable multiple sclerosis is noted.  A 
neurophysiological laboratory report in January 1990 
discloses a diagnosis of multiple sclerosis three years 
earlier.  An Magnetic Resonance Imaging (MRI) was done in 
February 1990, which revealed periventricular hyperintensity; 
the finding was nonspecific, but the most common etiology is 
that of demyelinating disease.  

A computerized topography of the lumbar spine in May 1990 was 
performed due to low back pain.  At the L3-L4, there were 
some degenerative changes with a small amount of vacuum 
phenomena without herniated disc, narrowing on the foramina, 
or central spinal canal stenosis.  Other than degenerative 
changes, no abnormality was appreciated.  

VA medical certificate in September 1990 disclosed an 
impression of multiple sclerosis and peripheral neuropathy.  

Private medical records and hospitalization in September 1992 
disclose weakness in both lower extremities.  The impression 
rendered was an exacerbation of multiple sclerosis.  In a 
recitation of the veteran's past medical history, the 
physician noted that a diagnosis of multiple sclerosis was 
made approximately 2 1/2 years earlier on the basis of symptoms 
that exacerbated and remitted.  The veteran reported that his 
walking had deteriorated, his legs were weaker, he staggered, 
and had discomfort in his right heel and arch.  On discharge, 
the diagnosis was multiple sclerosis with several right leg 
weaknesses and truncal ataxia.  

In pertinent part, VA outpatient records, extending from 
1990-1995, reveal ongoing treatment of symptomatology related 
to multiple sclerosis.  

From February to March 1995, the veteran was hospitalized at 
the VA Medical Center for a second opinion regarding the 
diagnosis of multiple sclerosis.  The veteran reported a 
history since childhood of dragging his legs and feet and 
increased falls while walking.  Also noted is a two-month 
history of low back pain without radiation.  Pertinent 
findings included spasticity and weakness in the left leg, 
with a wide-based gait and possibly truncal ataxia.  In March 
1995, a lumbar puncture procedure was done.  Two attempts 
previously had been unsuccessful.  During the procedure, 
spinal fluid protein was reported at 78 percent with myelin 
basic protein and oligoclonal bands being negative.  

Ten days after his discharge, the veteran began to have 
increased weakness in the lower extremities and was unable to 
ambulate about two days after the initial hospital admission 
and discharge.  The veteran was readmitted several weeks 
later, at which time an MRI was done of the cervical spine, 
which showed some abnormal signal from the cervical spinal 
cord, suggestive of myelomalacia.  An MRI scan of the 
thoracic and lumbar spine showed a large calcified disc at 
the L1-2 interspace, reported as showing moderate to severe 
stenosis.  A CT scan done at that time demonstrated greater 
than 50 percent compromise to the spinal canal.  Further, 
there was some mention of increased T2 weighted signal in the 
conus.

Also in March 1995, the veteran underwent a right L1-2 
hemilaminectomy, right L2 pediclectomy, left L1-2 medial 
facetectomy, and a left L1-2 diskectomy.  The summary of his 
hospitalization discloses that he experienced a sub-acute 
decline of longstanding lower extremity weakness following 
the previous lumbar puncture.  In response to a request for 
an opinion regarding the veteran's case, a VA physician 
stated that there had been an increase in weakness of the 
lower extremities suggestive of conus pressure in March 1995.  
He recommended an evaluation by a neurosurgeon for an opinion 
as to whether a difficult lumbar puncture could cause disc 
prolapse as a complication.
In October 1995, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional back disability.

In May 1996, the veteran was admitted to VA Medical Center 
and underwent an L1- L2 fusion with osteophyte removal.  In 
June 1996, the veteran was admitted to VA hospital for status 
post lumbar fusion and status post right L1-L2 
hemilaminectomy and pediclectomy, status post left L1-L2 
facetectomy with discectomy, and multiple sclerosis versus 
dystrophy.  

In December 1996, the veteran testified at a personal hearing 
that he first sought VA treatment in February 1990 for 
multiple sclerosis, which had been diagnosed by his private 
doctor.  He stated that at the VA facility, he was not 
treated and no diagnostic tests were done; rather, he was 
given the medication he requested.  His disorder steadily 
worsened as other problems began to develop.  He further 
testified that eventually he was treated at another VA 
facility by a neurologist who gave an opinion that the 
veteran did not have multiple sclerosis.  For 14 days, the 
veteran was hospitalized to determine his disability.  He 
underwent a spinal tap, two attempts of which were 
unsuccessful.  He apparently had problems in getting the 
fluid out of his spine.  The veteran further testified that 
as a result of the spinal tap, he was diagnosed with back 
problems.  

He stated that after he was discharged from the hospital, he 
began to have problems that affected his ability to move.  He 
returned to the facility and was admitted for further 
testing.  Another MRI was performed and a buildup of calcium 
on the backbone was found.  He underwent an operation to take 
the calcium off the spine and other problems were found at 
that time, including some cracked discs and bone fragments.  
Within six months, the veteran stated that he began to 
deteriorate again and returned for treatment.  He was told at 
that time that there was bone spur in his spine.  Thereafter, 
he underwent extensive surgery to correct that problem.  

VA outpatient records, extending from 1996 to 1997, are of 
record that disclose ongoing treatment for complications 
related to multiple sclerosis.

In July 1997, VA examiner reviewed the veteran's claims 
folder and expressed the opinion that, contrary to the claim, 
an MRI in 1990, when the veteran was first seen at a VA 
facility, would have had no effect on the development of his 
subsequent medical problems.  The examiner noted that the 
veteran had two separate and discrete disorders - a 
leukodystrophy, specific type unknown with onset in early 
childhood; and the onset sometime before September 1995 of 
paraparesis and cauda equina syndrome secondary to central 
disc herniation, completely unrelated to the neurologic 
problem.  He noted the chronology of treatment, including the 
September 1995 diagnosis of central disc herniation and a 
notation by the neurosurgeon at that time to the effect that 
it was conceivable that some of the veteran's ambulatory 
difficulties were the result of the disc, but that such did 
not explain his widespread neurologic problems.  

VA opinion in December 1997 disclosed the veteran's course of 
VA treatment from 1992 to 1995.  The examiner noted that the 
veteran did not complain of radicular pain, cauda equina 
symptoms, or symptoms suggestive of conus pressure, or 
herniated disc with nerve compression, which would have 
indicated the need for an MRI.  Further, the examiner noted 
that even if an MRI had been done at that time, with the 
finding of a calcified disc alone, in the absence of disc 
herniation or conus pressure, the course of treatment would 
not have changed.  The examiner also noted the history of 
increased weakness of the lower extremities in March 1995 and 
stated that to determine whether a difficult lumbar puncture 
could cause a complication of disc prolapse would require the 
opinion of a neurosurgeon.  

VA neurological opinion in March 1999 disclosed the veteran's 
history of treatment at the VA Medical Center from 1990 to 
1995.  In a general recitation of the progression of 
symptomatology associated with multiple sclerosis, the 
examiner noted pertinent findings during hospital admission 
from February to March 1995 as noted above.  

The examiner also noted that the last film of the lumbar 
spine as of February 1998 showed a stable spine.  In a review 
of prior tests, the examiner remarked that an MRI done 
presumably before the second operation showed increased 
signal in the cord at T7, T8, and T9 with a large osteophyte 
and disc herniation at the L1-2 interspace with the disc.  An 
MRI in March 1995 of the thoracic spine prior to his first 
operation was read as normal.  

The examiner also reviewed the veteran's treatment at the VA 
Medical Center beginning in 1990 with a four-year history of 
falling, weakness, and numbness in the lower extremities.  As 
noted above, the February 1990 scan of the brain revealed 
periventricular hyperintensities.  Minor degenerative changes 
at L3-L4 were noted during a lumbar CT scan in May 1990.  
Also noted was the mention of relatively minor back 
discomfort during a medical evaluation in 1990.  Notes in 
1992 reveal symptoms such as weakness and some sensory 
changes in the legs; however, the current examiner noted that 
the veteran was able to undergo a treadmill stress test at 
that time for other disabilities.  Further, the examiner 
stated that by the veteran's own testimony in December 1996, 
he had not had any back pain of any significance in 1990.

In sum, the examiner stated that it appeared that the 
veteran's symptoms and clinical findings up to late March 
1995 were entirely compatible with an upper motor neuron 
syndrome and not that of compression of the conus or cauda 
equina.  In other words, the veteran's constellation of 
symptoms and signs pointed well away from the spinal stenosis 
and would not, in this examiner's opinion, have led to a 
diagnosis of stenosis in 1990 up to March 1995.  Further, the 
examiner remarked that there were not sufficient grounds to 
support a contention that there was a "failure to correctly 
diagnose" the problem in 1990.  

The examiner further stated that this did not preclude a 
finding that the veteran had spinal stenosis prior to March 
1995 since he obviously had a herniated calcified disc, which 
was chronic in nature.  Also, the examiner observed that up 
to March 1995, a completely satisfactory diagnosis had not 
been made of his neurologic disorder, or at least such that 
it would have led to some other form of treatment beneficial 
to the veteran.  Also, the examiner noted that the veteran 
had two problems: one, a neurologic disorder dating back to 
childhood and a second problem of spinal stenosis which 
became symptomatic in March 1995, leading to surgical 
intervention.

With respect to whether the lumbar puncture had any 
relationship to the stenosis and the need for surgical 
decompression, the examiner remarked that the series of 
lumbar puncture procedures performed had little or nothing to 
do with the veteran's subsequent deterioration.  

Analysis

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998).

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

(2)  The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof that 
it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

For purposes of establishing a well-grounded claim under 
38 U.S.C.A. § 1151 (§ 1151), the requirements are as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

At the time the veteran filed his claim for compensation 
under § 1151, there was no requirement that the increased 
disability be caused by fault on the part of VA.  
Subsequently, § 1151 was amended to include a requirement of 
fault for claims filed on or after October 1, 1997.  See VA 
O.G.C. Prec. No. 40-97 (December 31, 1997).  As this claim 
was filed prior to that change, however, the version of the 
law that did not require a finding of fault on the part of VA 
is for application in this case.  While the veteran is not 
required to show negligence, error in judgment or other fault 
in the medical treatment furnished by VA to the veteran in 
1992, Brown v. Gardner, 115 S.Ct. 552 (1994), he still has 
the burden of submitting cognizable evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation. That is, the veteran must 
submit competent evidence that the asserted low back 
disability occurred as a result of VA treatment.  38 U.S.C.A. 
§§ 1151, 5107(a).

In this regard, the Board acknowledges the veteran's 
contentions that additional back disability is due to the 
failure to properly diagnose a back disorder during the 
period from 1990 to 1995, at which time he was being treated 
at a VA facility for multiple sclerosis.  The veteran has 
claimed that while receiving treatment at a VA facility from 
1990 to 1995, he should have been treated for a back 
condition instead of for multiple sclerosis.  He states that 
if an MRI had been done at the VA facility in 1990, it would 
have shown that his problem was a back disorder and not 
multiple sclerosis.  He has essentially contended that the 
failure by VA to identify his problem as a back condition 
earlier on caused additional disability of his back.  The 
veteran did not identify the disability caused or made worse 
by the alleged improper VA treatment.  He simply remarked 
that he had to endure pain and suffering.

In spite of the veteran's assertions, he has failed to 
establish a well-grounded claim.  Significantly, there is no 
competent medical evidence of record that VA medical or 
surgical treatment, or the lack of treatment, resulted in 
additional back disability.  The clinical evidence of record, 
including several expert opinions, demonstrates that in spite 
of the veteran's assertions, he was diagnosed with multiple 
sclerosis during the period of time in question, and 
appropriate treatment was rendered at that time.  
Furthermore, the medical evidence substantiates that while 
the veteran has current back disability, it manifested itself 
in March 1995, leading up to the surgical procedures 
documented in the record.  In the VA examiner's opinion 
rendered in March 1999, it is clearly stated that the veteran 
has two distinct and separate disabilities - one, a 
neurologic disorder stemming from his childhood, and two, 
spinal stenosis, which became evident some time in March 
1995.  Moreover, the examiner observed that symptomatology 
exhibited by the veteran between 1990 and 1995 was entirely 
compatible with an upper motor neuron disorder and not that 
of compression of the conus or cauda equina.  

Significantly, the examiner concluded that the sort of 
symptoms displayed by the veteran from 1990 to 1995 would not 
have led to a diagnosis of spinal stenosis during that period 
of time.  The examiner emphasized that this was not to say 
that the veteran did not have spinal stenosis prior to March 
1995, but merely that the clinical evidence of record as a 
whole pointed away from such diagnosis and that treatment was 
well in line with that for an upper motor neuron syndrome.  
Furthermore, and most significantly, it is the opinion of 
that examiner that the various lumbar puncture procedures had 
"little or nothing to do with his subsequent 
deterioration."  See VA medical opinion, March 1999.  
Therefore, in this regard, there is no competent evidence to 
support that VA medical or surgical treatment, extending from 
1990 to 1995, resulted in additional back disability.

With regard to the veteran's belief that his current back 
disorder is the result of VA medical treatment, or was 
aggravated by VA's failure to properly diagnose his back 
disability earlier, the Board notes that, while the veteran 
is competent to testify as to symptomatology he has 
experienced at any time, he is not competent to offer a 
medical opinion that treatment offered VA caused additional 
disability.  In this regard, the Board would point out that a 
lay person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Neither the veteran nor his representative has offered any 
competent medical evidence in support of the claim on appeal; 
neither the veteran's statements, other lay statements, nor 
the representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's hospital course or medical or 
surgical treatment with subsequent symptomatology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The Board finds that there is no competent medical evidence 
of record that the veteran suffered additional disability of 
his back as the result of VA treatment for multiple sclerosis 
during the period from 1990 to 1995.

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  The 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the back as the result of 
hospitalization or medical or surgical treatment or 
examination from 1990 to 1995 by VA.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt. However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional back disability as a result of Department of 
Veterans Affairs hospitalization and treatment from 1990 to 
1995 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

